*665SENTENCIA
HH
El Ministerio Fiscal presentó dos (2) pliegos acusatorios contra Ricardo Molinari Such por hechos alegadamente ocurridos el 25 de junio de 1994 en un accidente vehicular, mientras conducía en estado de embriaguez. Como conse-cuencia de éste, resultó muerto el niño Julio Antonio Arroyo y, posteriormente, su madre, la Leda. Lilliam Alfonso Nogales. Art. 87 del Código Penal, 33 L.P.R.A. see. 4006;(1) Secs. 5-801 y 3-301 de la Ley de Vehículos de Trán-sito de Puerto Rico, 9 L.P.R.A. sees. 1041 y 721.
El 21 de septiembre de 1994 el Tribunal Superior, Sala de San Juan (Hon. Miguel Rivera Arroyo, Juez), señaló el juicio para el 15 de noviembre de 1994. Mientras tanto, como parte de la campaña del referéndum de enmiendas constitucionales que se celebraría en la Isla el 6 de noviem-bre, el 27 de octubre comenzó a difundirse por televisión un anuncio cuyas imágenes y sonidos aludían (frenazo y mano) al caso en controversia, acompañadas de las si-guientes palabras del locutor:
Un accidente puede cegarle la vida a cualquiera, al culpable le esperaría la cárcel, pero si es amigo de Rosselló, la justicia es diferente.
De Fortaleza vienen a sacarlo del lío, el superintendente puede declarar negligente a la víctima, se olvidan las pruebas *666de alcohol. Al rico lo protegen sus influencias, al pobre sólo tiene sus derechos ....
¡Cuidado! Al que abusa del poder no se le puede dar más poder. (Enfasis suplido.) Solicitud de certiorari, pág. 6.
Cuatro (4) días después, el acusado Molinari Such soli-citó con urgencia una vista para dilucidar si debía orde-narse el cese del anuncio, pues entendía que su difusión le negaba sus derechos a la presunción de inocencia y a gozar de un juicio justo e imparcial. Una vez celebrada, el tribunal de instancia rehusó paralizar dicho anuncio y declaró sin lugar la suspensión.
Así las cosas, el 15 de noviembre la defensa pidió de nuevo la posposición del juicio. El tribunal reiteró su nega-tiva, sin menoscabo de volver a considerar ese pedido en una etapa más adelantada. Comenzó, pues, el proceso de desinsacular al Jurado. Suscintamente, a modo ilustrativo, uno (1) de los candidatos expresó que no se sentiría tran-quilo si lo juzgara alguien en el estado de ánimo que él se encontraba; otro que era mejor que juzgara al acusado al-guien sin idea preconcebida de los hechos; una jurado in-dicó que le gustaría ser parte de la historia y que si la defensa la convencía, ella absolvía. En términos similares se expresó un candidato, quien manifestó que al oír el anuncio tuvo la idea de que el acusado era culpable y ten-dría que presentar pruebas que demostraran lo contrario. Por su parte, otra dijo que requeriría que el acusado pro-bara algo distinto a lo que había escuchado.
Terminado el interrogatorio del octavo jurado potencial, el tribunal reafirmó en términos finales su negativa a suspenden Consignó que las contestaciones de los candida-tos “ ‘no revelaban el tipo de prejuicio que viola los dere-chos constitucionales del acusado a tener un juicio justo e imparcial’ ”. Certiorari, pág. 10. Además, expresó que “ ‘el resultado sería igual ... si lo suspendo para dentro de dos semanas o dos meses’ ”. Id. De ese dictamen aflora diáfa-namente que su negativa a posponer el caso fue firme, no empece haber escuchado algunas expresiones susceptibles *667de ser interpretadas como que denotaban que no se encon-traban en posición de emitir un criterio imparcial, funda-mentado únicamente en la prueba que se desfilara.
r*H HH
La publicación y difusión de noticias o anuncios, en torno a hechos que sean objeto de un proceso judicial, no redundan automáticamente en una violación per se al derecho a un juicio justo e imparcial. Sobre el acusado “ ‘recae el peso de la prueba para demostrar afirmativa y satisfactoriamente que los mismos fueron de tal naturaleza, impacto y exposición que le han privado de un juicio ante jurado impartial’ ”. Pueblo v. Hernández Mercado, 126 D.P.R. 427, 436 (1990), citado con aprobación en Pueblo v. Moreno Morales II, 132 D.P.R. 290 (1992). Véanse, además: Pueblo v. Miranda Santiago, 130 D.P.R. 507 (1992); Pueblo v. Lebrón González, 113 D.P.R. 81, 86 (1982); Pueblo v. Maldonado Dipiní, 96 D.P.R. 897, 908 (1969).
Corresponde a los jueces de instancia usar con discreción y prudencia los mecanismos disponibles para “garantizarle al acusado un juicio justo mediante la selección de las personas que puedan ‘actuar con entera imparcialidad y rectitud en los asuntos que han de someterse’... y ... para seleccionar los candidatos idóneos y minimizar los efectos adversos de la publicidad anterior al juicio”. (Enfasis y citas omitidos.) Pueblo v. Hernández Mercado, supra, pág. 437. Dichas medidas incluyen un voir dire extenso y riguroso; la concesión de recusaciones perentorias adicionales; el aislamiento o secuestro del Jurado, e impartir unas instrucciones al Jurado sobre su responsabilidad de rendir un veredicto fundamentado exclusivamente en la prueba vertida durante el juicio.
Únicamente “[e]n casos extremos en los cuales no sea posible utilizar efectivamente estos instrumentos para garantizar un juicio justo, el tribunal puede suspender los *668procedimientos al amparo de la Regla 109 de Procedi-miento Criminal, 34 L.P.R.A. Ap. II, o puede ordenar el traslado a otra Sala”. Pueblo v. Hernández Mercado, supra, pág. 439.
III
En el caso de autos, la publicidad generada, epitomada y exacerbada por el anuncio político pagado, aunque no impide, dificulta en este momento la selección de un panel de jurado con un criterio justo e imparcial fundamentado solamente en la evidencia; situación excepcional, pues es-tamos ante un caso extremo que requiere prudencialmente la posposición del juicio. Nos explicamos.
Al analizar las contestaciones de los candidatos nota-mos que, si bien constituyen un número limitado, compo-nen una muestra que contiene un fuerte indicador del clima adverso creado que subsiste al presente. Aunque en casos anteriores nos habíamos enfrentado a situaciones que habían generado gran publicidad, éstas no eran de igual naturaleza, esto es, de origen político-partidista en un proceso electoral. Ello presenta unas peculiaridades que lo distinguen.
Al natural interés público y numerosas noticias que el accidente generó en la prensa se unió, como tema de opo-sición a la propuesta enmienda al derecho a la fianza del referéndum(2) el anuncio político-partidista antes referido, de amplia, repetida y concentrada exposición en las esta-ciones de televisión del país, que denunciaba como culpable al acusado y expresaba que éste había recibido ventajas por ser amigo o conocido del actual Gobernador y ejercer influencia económica.
No podemos abstraemos de que dicho anuncio —al cual *669estuvieron expuestos los candidatos a jurados— se desa-rrolló en el contexto de una campaña de referéndum para considerar unas enmiendas constitucionales de gran inte-rés para la ciudadanía imbuida del natural apasiona-miento, efervescencia emocional e incluso fanatismo. Ello ha colocado al acusado Molinari Such en una posición muy vulnerable, pues su imagen se vio matizada por los tintes político-partidistas de un proceso eleccionario muy re-ciente, que todavía es objeto de discusión y artículos en la prensa y los medios noticiosos del país.
Si bien de ordinario no intervenimos con el criterio de los tribunales de instancia, en el caso de autos concluimos que el tribunal no aquilató en toda su magnitud el impacto temporero causado por la publicidad adversa en los poten-ciales jurados. Aunque respetable, no podemos concurrir con su criterio de que inexorablemente el estado mental de los candidatos será el mismo ahora y después. A base de la muestra que tuvo ante sí, lo correcto hubiese sido concluir que resultaba muy difícil reunir un Jurado imparcial en ese momento y no, como lo hizo, entender que la situación no variaría aún suspendiéndolo para finales “de enero o febre-ro” (Minuta).
En estas circunstancias peculiares —para salvaguardar los derechos constitucionales del acusado Molinari Such a la presunción de inocencia y a un juicio justo e imparcial— concluimos que prudencialmente debemos posponer el jui-cio por un período de tiempo razonable, en cuyo devenir disminuya la intensidad de la discusión política que aún permea el ambiente puertorriqueño. De esta manera tam-bién atendemos con prontitud el reclamo del acusado y to-mamos las medidas cautelares necesarias para garanti-zarle un juicio justo e imparcial. Ante la proximidad de la época navideña, es razonable esperar que se diluya ese ele-mento en la atención y controversia del caso. En vista de que en esa época los tribunales reducen su actividad por *670razón del alto número de días feriados, consideramos razo-nable posponerlo, como término mínimo, hasta una fecha no anterior al 31 de enero de 1995.

Se expide el auto y se dicta sentencia conforme lo expuesto.

Lo pronunció, manda el Tribunal y certifica el señor Se-cretario General. El Juez Asociado Señor Rebollo López emitió una opinión concurrente. El Juez Asociado Señor Fuster Berlingeri concurrió con el resultado sin opinión escrita.
(.Fdo.) Francisco R. Agrait Liado Secretario General

 Dispone:
“Cuando en la muerte ocasionada por una persona al conducir un vehículo de motor mediare imprudencia crasa o temeraria, se impondrá pena de reclusión por un término fijo de tres (3) años. De mediar circunstancias agravantes, la pena fija esta-blecida podrá ser aumentada hasta un máximo de cinco (5) años; de mediar circuns-tancias atenuantes, podrá ser reducida hasta un mínimo de dos (2) años.
“La imprudencia crasa o temeraria es aquella de tal naturaleza que demuestre un absoluto menosprecio de la seguridad de los demás bajo circunstancias que pro-bablemente produzcan daños a éstos y no significa una mera falta de cuidado.” 33 L.P.R.A. see. 4006.


 No nos corresponde determinar el grado de persuasión y efectividad del anuncio. Tomamos conocimiento judicial de que la enmienda propuesta a la fianza fue descartada mediante el voto, contra más de setecientos mil (700,000) electores.